345 S.W.3d 400 (2011)
Karl RICHARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95229.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Robert W. Lundt, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY GAERTNER, JR., J.

ORDER
PER CURIAM.
Karl Richard (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).